Citation Nr: 1000754	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected shell 
fragment wound (SFW), right hip and buttock.

2.  Entitlement to an initial compensable rating for SFW, 
right hip and buttock.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The Veteran had active service from December 1952 to November 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  

The record further reflects that while the Veteran also 
expressed disagreement with the noncompensable rating 
assigned for his service-connected SFW in the November 2007 
rating decision, he was never afforded a statement of the 
case as to this issue.  Consequently, the Board is required 
to remand this claim for the issuance of an appropriate 
statement of the case.  Manlincon v. West, 12Vet. App. 238 
(1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for 
SFW, right hip and buttock, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A back disability has not been related to service or service-
connected disability.


CONCLUSION OF LAW

A back disability was not incurred in service or as a result 
of service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, a May 2007 letter 
advised the Veteran of the evidence necessary to substantiate 
his claim and the respective obligations of the veteran and 
the VA in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The claim was thereafter denied in 
the rating decision of November 2007 and May 2008 statement 
of the case.  The November 2007 letter also provided the 
Veteran with notice on the issues of establishing a 
disability rating and effective dates.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

The Veteran's service medical records are unavailable with 
the exception of a treatment report from the Office of the 
Surgeon General, Department of the Army, dated June 12, 1953, 
which reflects treatment on this date for a SFW to the 
buttock and hip, without nerve or artery involvement.  The 
record also contains post-service VA and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  A November 2007 VA muscles examination 
also specifically addresses whether there is any relationship 
between the Veteran's current back disability and his 
service-connected residuals of SFW, right hip and buttock.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for a Low Back 
Disorder, to include as Secondary to Service-Connected SFW, 
Right Hip and Buttock

The only service medical record available does not indicate 
that the Veteran complained of any back injury at the time of 
his treatment for his SFW of the right hip and buttock.  
Indeed, the Veteran has emphasized that it is his contention 
that his residuals of his SFW to the hip and buttocks caused 
or resulted in a current back disability that he otherwise 
would not have.  There is no competent medical evidence of 
record relating the Veteran's current low back disorder to 
his active service.  There is no basis to establish service 
connection for any back disorder as directly related to 
service.  

Post-service private treatment records for the period of June 
1988 to April 2007 reflect treatment for lesions to the left 
side of the back in June 1988.  In April 2004, it was noted 
that the Veteran had experienced right leg pain for the 
previous two weeks.  An entry for May 2004 indicates that 
problems with the hip, back, and leg were better but not 
resolved.  

At the Veteran's September 2007 VA spine examination, the 
Veteran indicated that he still had shrapnel in his back from 
the Korean Conflict.  He reported that he later had a problem 
with his back, resulting in two surgeries.  Imaging studies 
were noted to reveal multi-level moderate degenerative disc 
disease of the lumbar spine and minimal rotatory 
dextroscoliosis.  The overall diagnosis was lumbar disc 
disease, status post surgical intervention.  

VA x-rays of the lumbar spine in September 2007 were 
interpreted to reveal multilevel mild to moderate 
degenerative disc disease with relative sparing of the L2-3 
disc space, minimal rotatory dextroscoliosis centered at L2-
3, and abdominal aortic atherosclerosis without measurable 
aneurismal dilatation.  

VA muscles examination in November 2007 revealed that the 
claims file was reviewed in conjunction with the examination.  
The examiner noted that the Veteran sustained a SFW to the 
right hip and buttock in the Korean Conflict with an entry 
wound but not exit wound.  The Veteran indicated that there 
was some increased fatigability and weakness.  The Veteran 
also noted some increased pain in the right leg, but no real 
loss of motion or strength.  He also noted that he had a 
radiating pain in the low back, right hip, and leg.  The 
spine was noted to demonstrate curvature to the right.  X-
rays of the hips revealed mild osteoarthritis without acute 
osseous abnormality.  It was the examiner's opinion that the 
current disc disease was not caused by nor was a result of 
the gunshot/missile wound to the buttock and hip during 
service.  The expressed rationale was that a review of the 
surgeon general report from 1953 stated that the wound of the 
buttock and hip had no nerve or artery involvement.  Private 
medical records also referred to the problem of the back as 
lumbar disc disease with sciatica, and the examiner noted 
there were no shrapnel fragments mentioned on the reports of 
the x-rays of the lumbar spine or hips.  The examiner agreed 
with private records that indicated that his pain of the back 
and right hip/leg represented sciatica, or nerve impingement 
originating from the lumbar spine.  She emphasized that this 
kind of back problem, however, was due to arthritis, not a 
wound.  The pain of the buttock and legs was a result of the 
sciatica.  

A private medical statement from Dr. Haney, dated in December 
2007, indicates that over the years, the Veteran had had pain 
that was gradually worse in the right buttock radiating into 
his right leg.  The Veteran stated that this discomfort had 
caused him to alter his behaviors, noting that he "had to 
give up driving for any distance because of pain that is 
associated with the use of his right leg."  It seemed 
conceivable to Dr. Haney that "over the years the scar 
tissues and inflammatory response from the shrapnel wound has 
caused him to have progressive discomfort in the right 
buttock and right lower extremities."  

In June 2008, the Veteran submitted statements from his wife 
and brother in which they noted that the Veteran complained 
of back pain since his return from the service.  

The record also contains a June 2008 medical statement from 
Dr. Haney which is essentially the same as his prior 
statement with the exception that the last sentence of the 
first paragraph now reads that "[i]t is more likely than not 
that over the years the scar tissues and inflammatory 
response from the shrapnel wound has caused him to have 
progressive discomfort in the right buttock and right lower 
extremities."  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

As was noted previously, there is no record of back injury 
during service.  However, as was also noted previously, it is 
the Veteran's contention that he developed back injury in 
response to the symptoms of his service-connected residuals 
of SFW of the right hip and buttocks.  

In reviewing the evidence of record, the Board initially 
finds that the record reflects current findings and diagnoses 
of lumbar disc disease, and that the threshold requirement of 
a current disability has therefore been met with respect to 
this claim.  

As for the requirement that the current disability was either 
caused or aggravated by service-connected disability, the 
Veteran relies on the medical opinions of Dr. Haney, the 
Veteran's own statements, and the statements of his wife and 
brother.  In this regard, the Board certainly attaches some 
weight to the statements of the Veteran and his witnesses, as 
they are clearly capable of noting the Veteran's complaints 
of back pain throughout the years.  The Board further 
attaches some evidentiary value to the opinions of Dr. Haney, 
at least to the extent he finds that the Veteran's residuals 
of SFW have caused him to have progressive discomfort in the 
right buttock and right lower extremities.  

However, to prevail on his claim, the Board finds that there 
must be competent evidence linking the Veteran's lumbar disc 
disease to his residuals of SFW, and none of the Veteran's 
proffered evidence constitutes such evidence.  More 
specifically, while Dr. Haney links the Veteran's SFW to 
progressive discomfort in the right buttock and right lower 
extremity, he does not link the SFW to the Veteran's lumbar 
disc disease, either by way of causation or aggravation.  Dr. 
Haney never indicated that any of the progressive discomfort 
in the right buttock and right lower extremity was 
attributable to the lumbar disc disease, only that it was 
attributable to his SFW.  In addition, while the Veteran and 
his lay witnesses are competent to state that the Veteran has 
complained of relevant back symptoms throughout the many 
years that have now transpired since service, they are not 
competent to link the disease of lumbar disc disease to his 
service-connected SFW.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In addition, the only opinion of record that squarely 
addresses the issue of a possible relationship between the 
Veteran's service-connected SFW and lumbar disc disease is 
against the claim.  More specifically, after reviewing the 
claims folder and examining the Veteran, the November 2007 VA 
muscles examiner concluded that the current disc disease was 
not caused by nor was a result of the gunshot/missile wound 
to the buttock and hip during service.  The expressed 
rationale was that a review of the surgeon general report 
from 1953 stated that the wound of the buttock and hip had no 
nerve or artery involvement.  Private medical records also 
referred to the problem of the back as lumbar disc disease 
with sciatica, and the examiner noted there were no shrapnel 
fragments mentioned on the reports of the x-rays of the 
lumbar spine or hips.  While the examiner agreed with private 
records that indicated that the Veteran's pain of the back 
and right hip/leg represented sciatica, or nerve impingement 
originating from the lumbar spine, she emphasized that this 
kind of back problem was due to arthritis, not a wound.  The 
pain of the buttock and legs was a result of the sciatica.

In summary, the November 2007 examiner was of the opinion 
that the Veteran's disc disease and sciatica were not related 
in any way to his SFW, and while the Board recognizes that 
the examiner does not specifically state that the SFW did not 
aggravate the lumbar disc disease, the Board finds that a 
reasonable interpretation of the examiner's statement that 
the Veteran's back problem was "due to arthritis, not a 
wound," is that the Veteran's right leg problems are all 
related to his arthritis, and that there are no additional 
back symptoms attributed to the SFW.  

Accordingly, in considering the lay witness statements and 
marginally relevant opinion of Dr. Haney on the one hand, and 
the more competent and persuasive opinion of the November 
2007 VA examiner based on the review and discussion of 
negative diagnostic evidence and a clearly articulated 
rationale, on the other, the Board finds that the latter is 
entitled to significantly greater weight, and that a 
preponderance of the evidence is therefore against 
entitlement to service connection for lumbar spine disease as 
secondary to service-connected SFW of the right hip and 
buttocks.  


ORDER

The claim for service connection for a low back disorder is 
denied.



REMAND

As was previously noted, following the November 2007 rating 
decision's grant of service connection for SFW, right hip and 
buttock and assignment of a noncompensable rating for this 
disorder, the record reflects that the Veteran filed a timely 
notice of disagreement with the initial rating but was never 
provided with a statement of the case.  See VA Form 21-4138, 
dated December 27, 2007.  Consequently, the Board finds that 
the issue of entitlement to an initial compensable rating for 
SFW, right hip and buttock must be remanded for the issuance 
of an appropriate statement of the case.  Manlincon v. West, 
12Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Issue a statement of the case with 
respect to the issue of entitlement to 
an initial compensable rating for SFW, 
right hip and buttock.  The Veteran and 
his representative should be advised of 
the need to file a substantive appeal 
following the issuance of the statement 
of the case if the Veteran wishes to 
complete an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


